In a medical malpractice action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Hentel, J.), dated April 24, 1989, as granted that branch of the plaintiff’s motion which was for leave to serve an amended complaint to add a cause of action sounding in wrongful death.
*695Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Upon our review of the record herein, we conclude that the court did not improvidently exercise its discretion in granting the plaintiff leave to serve an amended complaint (see, CPLR 3025 [b]; Sentry Ins. Co. v Kero-Sun, Inc., 122 AD2d 204; Vastola v Maer, 48 AD2d 561, 567, affd 39 NY2d 1019; cf., Liebman v Newhouse, 122 AD2d 252; Fiorentino v Cobble Hill Nursing Home, 101 AD2d 825). Brown, J. P., Eiber, Harwood and Rosenblatt, JJ., concur.